Exhibit 10.14

FIRST AMENDMENT TO AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

OF

SEBAGO LAKE LLC

This First Amendment (this “Amendment”) to the amended and restated limited
liability company agreement (as currently in effect, the “Agreement”) of Sebago
Lake LLC, a Delaware limited liability company (the “Company”), by and between
Owl Rock Capital Corporation and Regents of the University of California
(collectively, the “Members”), is adopted as of February 27, 2019.

W I T N E S S  E T H:

WHEREAS, the Members desire to amend Section 4.02(b) of the Agreement; and

WHEREAS, this Amendment has received Prior Approval (as defined in the
Agreement) as required pursuant to the Agreement.

NOW, THEREFORE, in consideration of the mutual agreements set forth below, and
intending to be legally bound, the Members hereby agree as follows:

1. Definitions. All capitalized terms used but not defined herein shall have the
respective meanings given thereto in the Agreement.

2. Amendments.

a. Section 4.02(b) of the Agreement is hereby amended and restated as follows:

Reserved.

b. Section 5.01 (b) of the Agreement is hereby amended and restated as follows:

Except as otherwise provided in this Article V or Section 8.03, distributions
shall be shared among the Members as set forth in this Section 5.01(b). The
Members, with Prior Approval, may determine to make a distribution in addition
to that required by Section 5.01(a) hereof from available cash or cash
equivalents received from one or more Investments (whether from principal
repayment or otherwise and after reduction as provided by Section 5.03 and
Section 5.04). Any distribution shall be shared among the Members as
distributions in respect of their interests in the Company in proportion to
their respective Capital Account balances; provided, however, that to the extent
any amounts are owed by a Defaulting Member to a non-Defaulting Member with
respect to a Default Loan, any amounts that would otherwise be distributable to
the Defaulting Member under this section shall instead be distributed to the
non-Defaulting Member pursuant to the terms of Section 3.02(b)(iii) hereof.

3. Conditions Precedent. This Amendment shall become effective upon (i) the
delivery to each of the Members of a written consent of the Members evidencing
Prior Approval with respect to this Amendment and (ii) the execution of this
Amendment by each of the Members.

4. Miscellaneous. The Agreement shall remain in full force and effect in
accordance with its terms, as amended by this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Members have caused this Amendment to be executed and
delivered as of the date first set forth above.

 

 

 

Owl Rock Capital Corporation

 

By:__________________________


Name: Alan Kirshenbaum

Title: Chief Operating Officer and Chief Financial Officer

 

Regents of the University of California

 

By:   _________________                

 

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 